DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/11/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9-13,20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradford et al(US 2015/0367230).


Claim 3: Bradford disclose arrangement is generated via a random process in (page 1[0011]).
Claim 4: Bradford disclose locking the arrangement of the dice grid such that the arrangement cannot be altered in (page 4[0057]).
Claim 5: Bradford disclose cryptographic key comprises one or more of: a binary representation of the arrangement and a string representation of the arrangement in (page 1[0013]).
	Claim 6: Bradford disclose each image on the die faces comprises one or more letters, numbers, and/or symbols associated with a portion of the cryptographic key in (page 3[0041],[0052]).
	Claim 7: Bradford disclose each image on the die faces comprises an overline and/or an underline representing a plurality of data bits associated with a portion of the cryptographic key in (page 3[0041],[0052];page 4[0057]).
Claim 9: Bradford disclose dice grid is in the form of one of: a square or a rectangle in (fig.1,7).
Claim 10: Bradford disclose capturing the image of the arrangement comprises capturing with the client device, an image of the dice grid in the arrangement in (page 4[0057]).
Claim 11: Bradford disclose sending to the client device, a prompt for a user to manually identify or verify one or more visible images on the die faces exposed on the dice grid based on the captured image of the arrangement in (page 3[0042],[0047],[0052-0053]).
Claim 12: Bradford disclose performing one or more error detection checks based on the captured image of the arrangement in (page 3[0047]).
Claim 13: Bradford disclose using a secret derived from the cryptographic key to seed an authenticator device or application running an authentication-based or cryptographic protocol in (page 3[0041],[0052]). 

Claim 21: Bradford disclose any single-faced dice are flat and comprise a side with a face and a side without a face, wherein any two-faced dice are flat and comprise two sides each having a face, and wherein any six-sided dice are represented as cubes with rounded corners in (fig.1,2,3).
Claim 22: Bradford disclose instructions for placing a plurality of dice into an arrangement to fill a dice grid, wherein the plurality of dice each contain a plurality of faces, wherein each of the die faces of the plurality of dice comprises an image in (fig.2,3,5; page 1[0007],[0009],[0011]; page 2[0032-0033]; page 4[0057]: Once the puzzle cube has been configured as desired by the user, the image displayed on a given face of the puzzle cube in the configuration is scanned and image recognition component automatically determines the configuration of the symbols on the face of the cube based on the image. By using the dice face symbol configurations in the same way as the puzzle cube face symbol configurations above, the same effects can be provided. The dice embodiment provides a built in way to generate a random symbol configurations.The puzzle cube has a plurality of different symbols displayed on different faces of the cubelets. The cube includes 26 cubelets forming a 3x3 array of 9 cubelet faces on each face of the puzzle cube). Bradford disclose instructions for capturing via a client an image of the arrangement in (page 1[0010],[0012]: one or more dice having a plurality of symbols respectively provided on faces of each die; an image capturing device for capturing an image of the faces of the dice; an image recognition component communicatively connected to the image capturing device and adapted to determine an arrangement of the symbols contained in the captured image). Bradford disclose instructions for processing the captured image of the arrangement to identify each image on the die faces exposed on the dice grid in (page 1[0009],[0012]: the image recognition component is adapted to determine the arrangement of symbols on the upturned faces of the dice).  Bradford disclose instructions for generating a cryptographic from the captured image of the arrangement and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al(US 2015/0367230) in view of Borgelt et al(US 5,398,285).
Claim 14: Bradford does not specifically disclose generating a password derived from the cryptographic key. Borgelt disclose generating a password derived from the cryptographic key in (col.7,lines 1-10). It would have been obvious to person of ordinary skill in the art at the time invention was made to generate a password derived from the cryptographic key as taught in Borgelt with system .
Allowable Subject Matter
Claims 8,15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435